                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                         NO. 5:05-CR-60-2H


UNITED STATES OF AMERICA,          )
                                   )
                                   )
                                   )
     v.                            )
                                   )
                                                      ORDER
                                   )
QUENTIN BRYCE BARNES,              )
                                   )
     Defendant.                    )
                                    )



     This matter is before the court on defendant’s motion for

temporary release to attend a funeral service for his grandmother.

The court has carefully considered the motion, but considering all

the circumstances, hereby DENIES the motion.

          25th day of June 2020.
     This ____



                            __________________________________
                            Malcolm J. Howard
                            Senior United States District Judge

At Greenville, NC
#26




       Case 5:05-cr-00060-H Document 128 Filed 06/25/20 Page 1 of 1
